News Release For Immediate Release: For More Information, August 25, 2011 Contact:Jerry L. Ocheltree 910-576-6171 First Bancorp Announces Cash Dividend TROY, N.C. – The Board of Directors of First Bancorp (NASDAQ - FBNC), the parent company of First Bank, has declared a cash dividend on its common stock of $0.08 per share payable October 25, 2011 to shareholders of record as of September 30, 2011.The $0.08 per share dividend rate is the same as the rate declared in the comparable period of 2010. First Bancorp is a bank holding company headquartered in Troy, North Carolina with total assets of approximately $3.3 billion.Its principal activity is the ownership and operation of First Bank, a state-chartered community bank that operates 97 branches, with 82 branches operating in North Carolina, 9 branches in South Carolina (Cheraw, Dillon, Florence, Latta, Jefferson, and Little River), and 6 branches in Virginia (Abingdon, Christiansburg, Dublin, Fort Chiswell, Radford, and Wytheville), where First Bank does business as First Bank of Virginia. First Bank also has a loan production office in Blacksburg, Virginia. First Bancorp’s common stock is traded on the NASDAQ Global Select Market under the symbol “FBNC.” Please visit our website at www.FirstBancorp.com.For additional information, please contact: Mr. Jerry L. Ocheltree President & Chief Executive Officer Telephone: (910) 576-6171
